                                           Case 4:19-cv-05895-HSG Document 61 Filed 10/02/20 Page 1 of 23




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       DIANA VALLARTA, et al.,                           Case No. 19-cv-05895-HSG
                                   8                     Plaintiffs,                         ORDER GRANTING IN PART AND
                                                                                             DENYING IN PART MOTION TO
                                   9               v.                                        DISMISS
                                  10       UNITED AIRLINES, INC.,                            Re: Dkt. No. 19
                                  11                     Defendant.

                                  12
Northern District of California
 United States District Court




                                  13            Pending before the Court is Defendant United Airlines’ motion to dismiss. Dkt. No. 19.

                                  14   The Court held a hearing on February 12, 2020.1 See Dkt. No. 48. For the reasons detailed below,

                                  15   the Court GRANTS IN PART and DENIES IN PART the motion to dismiss.

                                  16       I.   BACKGROUND
                                  17            Plaintiffs Diana Vallarta and Lisa Salmons filed this putative class action on September 20,

                                  18   2019. See Dkt. No. 1 (“Compl.”). Plaintiff Vallarta is a resident of San Jose and a citizen of
                                  19   California, and Plaintiff Salmons is a resident of Stamford, Connecticut. See id. at ¶¶ 3, 4.

                                  20   Plaintiffs allege that Defendant offers optional, third-party travel insurance to its customers for

                                  21   purchase during the online ticketing process. See id. at ¶¶ 1, 14–15. After a customer selects her

                                  22   flight, but before she can complete the purchase, Defendant’s website requires the customer to

                                  23   decide whether to purchase travel insurance. Id. at ¶¶ 19–20, 22–27, 29–35. During this selection

                                  24   process, Defendant’s website “encourages” and “urg[es] consumers to purchase travel insurance”

                                  25

                                  26   1
                                         At the parties’ request, this case was stayed from March to August 2020 while the parties
                                  27   attempted to settle several actions pending against Defendant around the country related to third-
                                       party travel insurance. See, e.g., Dkt. Nos. 56, 57. However, on August 11, 2020, the Court held a
                                  28   case management conference and declined to stay the case further. See Dkt. No. 60. The Court
                                       therefore now addresses this pending motion.
                                         Case 4:19-cv-05895-HSG Document 61 Filed 10/02/20 Page 2 of 23




                                   1   by, for example, including “a quote from Frommer’s noting that ‘[i]t’s wise to always consider a

                                   2   travel protection plan to cover your trip costs from the unexpected’; the ‘Top 4 reasons you need

                                   3   travel insurance’; and an ‘Important Fact’ noting the high out-of-pocket costs associated with

                                   4   medical emergency transportation.” See id. at ¶¶ 1, 14, 24, 29–31, 34.

                                   5          Prior to October 2017, the website noted that the travel insurance policy would be

                                   6   underwritten by the Allianz group. See id. at ¶¶ 24, 26. For customers who then purchased the

                                   7   travel insurance, the receipt indicated that the specific amount charged “would be ‘[b]illed

                                   8   separately by Allianz Global Assistance.’” Id. at ¶ 28. After October 2017, the website indicated

                                   9   that “[c]overage is offered by Travel Guard Group, Inc.” See id. at ¶¶ 34–35. If purchased, the

                                  10   receipt similarly stated that the specific amount charged will be “‘[b]illed separately by Travel

                                  11   Guard Group, Inc.’” Id. at ¶ 35–36.

                                  12          However, Plaintiffs allege that Defendant has an undisclosed financial interest in the sale
Northern District of California
 United States District Court




                                  13   of this travel insurance. See id. at ¶¶ 1, 37. If a customer purchases third-party travel insurance

                                  14   through Defendant’s website, the insurer either pays part of the purchase price back to Defendant

                                  15   or allows Defendant to retain some portion of the purchase price “in exchange for helping broker

                                  16   the insurance sale.” See id. at ¶ 14. Plaintiffs refer to this interchangeably as a “commission,”

                                  17   “brokerage fee,” or “kickback.” See, e.g., id. at ¶¶ 13–15, 39. Yet according to the complaint, at

                                  18   no point during the purchase process or in the insurance policy itself does Defendant disclose that

                                  19   it receives money as part of the travel insurance transaction. See id. at ¶¶ 38–39. To the contrary,

                                  20   Plaintiffs allege that Defendant’s website “repeatedly indicat[es] that Allianz or the Travel Guard

                                  21   Group will be the sole recipient of Plaintiff’s travel-insurance payments.” See id. at ¶ 40.

                                  22   Plaintiffs contend that had they known, they “would not have purchased the travel insurance

                                  23   and/or would have paid less for travel insurance.” Id. at ¶¶ 41–42, 47.

                                  24          Based on these allegations, Plaintiffs bring claims for (1) violations of California’s Unfair

                                  25   Competition Law (“UCL”), Cal. Bus. & Prof. Code §§ 17200, et seq.; (2) violations of

                                  26   Connecticut’s Unfair Trade Practices Act (“CUTPA”), Conn. Gen. State. Ann. § 42-110b;

                                  27   (3) unjust enrichment; (4) conversion; and (5) fraudulent concealment. See id. at ¶¶ 66–107.

                                  28   Plaintiffs also seek to represent a nationwide class of “[a]ll persons who purchased a travel
                                                                                         2
                                            Case 4:19-cv-05895-HSG Document 61 Filed 10/02/20 Page 3 of 23




                                   1   insurance policy on United’s website in the United States within the applicable limitations

                                   2   period”; a California subclass of “[a]ll persons who purchased a travel insurance policy on

                                   3   United’s website in the State of California within the applicable limitations period”; and a

                                   4   Connecticut subclass of “[a]ll persons who purchased a travel insurance policy on United’s

                                   5   website in the State of Connecticut within the applicable limitations period.” See id. at ¶¶ 53–55.

                                   6               Defendant moves to dismiss Plaintiff Salmons’ claims for lack of personal jurisdiction

                                   7   under Federal Rule of Civil Procedure 12(b)(2); to strike the nationwide class and Connecticut

                                   8   subclass allegations; and to dismiss all remaining causes of action under Federal Rule of Civil

                                   9   Procedure 12(b)(6).

                                  10    II.        LEGAL STANDARD

                                  11          A.      Rule 12(b)(2)
                                  12               When a defendant moves to dismiss for lack of personal jurisdiction, the plaintiff bears the
Northern District of California
 United States District Court




                                  13   burden of demonstrating that the court has jurisdiction over the defendant.” Pebble Beach Co. v.

                                  14   Caddy, 453 F.3d 1151, 1154 (9th Cir. 2006). Where, as here, the motion is based on written

                                  15   materials rather than an evidentiary hearing, Plaintiffs need only make a “prima facie showing of

                                  16   jurisdictional facts.” Bauman v. DaimlerChrysler, 579 F.3d 1088, 1094 (9th Cir. 2009), vacated

                                  17   on other grounds, 603 F.3d 1141 (9th Cir. 2010) (quotations omitted). “Any greater burden such

                                  18   as proof by a preponderance of the evidence would permit a defendant to obtain a dismissal simply

                                  19   by controverting the facts established by a plaintiff through his own affidavits and supporting

                                  20   materials.” Data Disc, Inc. v. Sys. Tech. Assocs., Inc., 557 F.2d 1280, 1285 (9th Cir. 1977). A

                                  21   prima facie showing “must be based on affirmative proof beyond the pleadings, such as affidavits,

                                  22   testimony or other competent evidence of specific facts.” Excel Plas, Inc. v. Sigmax Co., Ltd., No.

                                  23   07-CV-578-IEG, 2007 WL 2853932 (S.D. Cal. Sept. 27, 2007) (citing 4 Charles A. Wright &

                                  24   Arthur R. Miller, Federal Practice and Procedure § 1067.6 (3rd ed. 2002)). “Although the plaintiff

                                  25   cannot simply rest on the bare allegations of its complaint, uncontroverted allegations in the

                                  26   complaint must be taken as true.” Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797, 800

                                  27   (9th Cir. 2004) (quotations omitted).

                                  28   //
                                                                                            3
                                            Case 4:19-cv-05895-HSG Document 61 Filed 10/02/20 Page 4 of 23




                                   1         B.      Rule 12(b)(6)

                                   2              Federal Rule of Civil Procedure 8(a) requires that a complaint contain “a short and plain

                                   3   statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). A

                                   4   defendant may move to dismiss a complaint for failing to state a claim upon which relief can be

                                   5   granted under Rule 12(b)(6). “Dismissal under Rule 12(b)(6) is appropriate only where the

                                   6   complaint lacks a cognizable legal theory or sufficient facts to support a cognizable legal theory.”

                                   7   Mendiondo v. Centinela Hosp. Med. Ctr., 521 F.3d 1097, 1104 (9th Cir. 2008). To survive a Rule

                                   8   12(b)(6) motion, a plaintiff need only plead “enough facts to state a claim to relief that is plausible

                                   9   on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim is facially plausible

                                  10   when a plaintiff pleads “factual content that allows the court to draw the reasonable inference that

                                  11   the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

                                  12              Rule 9(b) imposes a heightened pleading standard where fraud is an essential element of a
Northern District of California
 United States District Court




                                  13   claim. See Fed. R. Civ. P. 9(b) (“In alleging fraud or mistake, a party must state with particularity

                                  14   the circumstances constituting fraud or mistake.”); see also Vess v. Ciba–Geigy Corp. USA, 317

                                  15   F.3d 1097, 1107 (9th Cir. 2003). A plaintiff must identify “the who, what, when, where, and how”

                                  16   of the alleged conduct, so as to provide defendants with sufficient information to defend against

                                  17   the charge. Cooper v. Pickett, 137 F.3d 616, 627 (9th Cir. 1997).

                                  18              In reviewing the plausibility of a complaint, courts “accept factual allegations in the

                                  19   complaint as true and construe the pleadings in the light most favorable to the nonmoving party.”

                                  20   Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008). Nevertheless,

                                  21   courts do not “accept as true allegations that are merely conclusory, unwarranted deductions of

                                  22   fact, or unreasonable inferences.” In re Gilead Scis. Secs. Litig., 536 F.3d 1049, 1055 (9th Cir.

                                  23   2008) (quoting Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th Cir. 2001)). Yet even if

                                  24   the court concludes that a 12(b)(6) motion should be granted, the “court should grant leave to

                                  25   amend even if no request to amend the pleading was made, unless it determines that the pleading

                                  26   could not possibly be cured by the allegation of other facts.” Lopez v. Smith, 203 F.3d 1122, 1127

                                  27   (9th Cir. 2000) (en banc) (quotation omitted).

                                  28   //
                                                                                            4
                                         Case 4:19-cv-05895-HSG Document 61 Filed 10/02/20 Page 5 of 23




                                   1   III.        ANALYSIS

                                   2          A.      Personal Jurisdiction over Plaintiff Salmons’ Claims
                                   3               As a threshold matter, Defendant contends that the Court lacks personal jurisdiction over

                                   4   nonresident Plaintiff Salmons’ claims. In response, Plaintiffs proffer three alternative bases under

                                   5   which the Court has jurisdiction: (1) general jurisdiction based on “exceptional circumstances”;

                                   6   (2) specific jurisdiction based on Defendant’s website directed to California customers; and

                                   7   (3) supplemental jurisdiction because the Connecticut claims “arise[] out of a common nucleus of

                                   8   operative facts” with the California claims properly before the Court. See Dkt. No. 29 at 15–18.

                                   9                   i.   General Jurisdiction
                                  10               A court may exercise general jurisdiction only when the defendant’s “affiliations with the

                                  11   State are so ‘continuous and systematic’ as to render [the defendant] essentially at home in the

                                  12   forum State.” Daimler AG v. Bauman, 571 U.S. 117, 122 (2014) (quoting Goodyear Dunlop Tires
Northern District of California
 United States District Court




                                  13   Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011)). For corporate defendants like Defendant,

                                  14   the place of incorporation and the principal place of business are the “paradigm” fora for general

                                  15   jurisdiction. Id. at 137. In a footnote in Daimler, the Supreme Court left open “the possibility that

                                  16   in an exceptional case . . . a corporation’s operations in a forum other than its formal place of

                                  17   incorporation or principal place of business may be so substantial and of such a nature as to render

                                  18   the corporation at home in that State.” Id. at 139, n.19. In doing so, the Supreme Court identified

                                  19   Perkins v. Benguet Consol. Mining Co., 342 U.S. 437 (1952), as a case that might be exceptional.

                                  20   See id. In Perkins, the defendant company was incorporated under the laws of the Philippines; had

                                  21   ceased its operations there during the Japanese occupation in World War II; and its president

                                  22   moved to Ohio, where he kept an office, maintained the company’s files, and oversaw the

                                  23   company’s activities. Perkins, 342 U.S. at 447–48. As the Supreme Court later explained,

                                  24   exercising general jurisdiction in these circumstances was proper because “Ohio was the

                                  25   corporation’s principal, if temporary, place of business.” See Daimler, 571 U.S. at 130 (quotation

                                  26   omitted).

                                  27               As Plaintiffs allege, and Defendant appears to concede, Defendant is a Delaware

                                  28   corporation with its principal place of business in Chicago, Illinois. See Compl. at ¶ 5. Plaintiffs
                                                                                            5
                                           Case 4:19-cv-05895-HSG Document 61 Filed 10/02/20 Page 6 of 23




                                   1   nevertheless contend that Defendant conducts substantial business in California through two “hub

                                   2   airports” located in the state and by employing “a substantial number of employees in California.”

                                   3   See Dkt. No. 29 at 15. Yet such circumstances are hardly “exceptional,” and the Supreme Court

                                   4   has recognized that general jurisdiction does not lie just because a defendant “engages in a

                                   5   substantial, continuous, and systematic course of business” in the forum. See Daimler, 571 U.S. at

                                   6   138–39. Defendant may have some operations in California, but “[a] corporation that operates in

                                   7   many places can scarcely be deemed at home in all of them.” See id. at 139, n.20. And here,

                                   8   Defendant’s website, which Plaintiffs ask the Court to consider, identifies six other “hub airports,”

                                   9   seven “key airports,” and approximately sixty other partner airports, all located around the world.2

                                  10   This is insufficient to establish that this Court may properly exercise general jurisdiction over

                                  11   Defendant.3

                                  12              ii.   Specific Jurisdiction
Northern District of California
 United States District Court




                                  13          Plaintiffs next contend that the Court may exercise specific jurisdiction over Defendant

                                  14   because all the claims in this action arise out of Defendant’s California-related activities. In order

                                  15   for a nonresident defendant to be subject to the personal jurisdiction of a court, “(1) the defendant

                                  16   must either purposefully direct his activities toward the forum or purposefully avail himself of the

                                  17   privileges of conducting activities in the forum; (2) the claim must be one which arises out of or

                                  18   relates to the defendant’s forum-related activities; and (3) the exercise of jurisdiction must

                                  19   comport with fair play and substantial justice, i.e. it must be reasonable.” Axiom Foods, Inc. v.

                                  20   Acerchem Int’l, Inc., 874 F.3d 1064, 1068 (9th Cir. 2017) (quotation omitted).

                                  21          Plaintiffs argue that Defendant advertised travel insurance “on websites available to and

                                  22   directed at California residents” and “does a significant amount of business with California

                                  23   consumers.” See Dkt. No. 29 at 16–17. Yet this argument sidesteps the key issue before the

                                  24

                                  25   2
                                         See UNITED, https://www.united.com/ual/en/us/fly/travel/airport/maps.html (last visited Oct. 2,
                                  26   2020).
                                       3
                                         Plaintiffs also reference Ghaderi v. United Airlines, Inc., 136 F. Supp. 2d 1041, 1048 (N.D. Cal.
                                  27   2001), in which a district court found that United’s principal place of business for purposes of
                                       diversity jurisdiction was California. Yet here Plaintiffs allege that Defendant’s principal place of
                                  28   business is Chicago, Illinois. See Compl. ¶ 5. Aside from Ghaderi, Plaintiffs do not proffer any
                                       other evidence to support the suggestion that United’s principal place of business is in California.
                                                                                          6
                                         Case 4:19-cv-05895-HSG Document 61 Filed 10/02/20 Page 7 of 23




                                   1   Court. Defendant does not contest that the Court has jurisdiction over Plaintiff Vallarta and the

                                   2   putative California class members’ California claims. Rather, the question before the Court is

                                   3   whether specific jurisdiction is proper as to the Connecticut claims brought by Connecticut

                                   4   resident Plaintiff Salmons. As the Ninth Circuit has explained, “[p]ersonal jurisdiction must exist

                                   5   for each claim asserted against a defendant.” Action Embroidery Corp. v. Atl. Embroidery, Inc.,

                                   6   368 F.3d 1174, 1180 (9th Cir. 2004). But Plaintiffs have not identified any link between this

                                   7   forum and Plaintiff Salmons’ claims. Plaintiff Salmons is a Connecticut resident who purchased

                                   8   travel insurance through Defendant’s website and appears to have suffered all of her purported

                                   9   injuries in Connecticut. See Compl. ¶¶ 4, 43. She also seeks to represent a class of plaintiffs who

                                  10   reside in and purchased their travel insurance in Connecticut. Id. at ¶¶ 53, 55. Plaintiffs have not

                                  11   explained how Plaintiff Salmons’ claims nevertheless still arise out of Defendant’s activities in

                                  12   California. That Defendant may have directed certain actions to the state of California simply has
Northern District of California
 United States District Court




                                  13   no bearing on the harm Plaintiff Salmons allegedly suffered in Connecticut.

                                  14          Plaintiffs do not cite a single case in which a Court found specific jurisdiction over a non-

                                  15   forum resident, or a class of non-forum residents, proceeding under non-forum law based solely

                                  16   on the defendant’s activities directed to forum residents. Nor does the Court find the exercise of

                                  17   specific jurisdiction over Defendant as to Plaintiff Salmons’ claims under Connecticut law proper

                                  18   under these circumstances. Accord Maeda v. Pinnacle Foods Inc., 390 F. Supp. 3d 1231, 1246

                                  19   (D. Haw. 2019) (dismissing the non-resident, named plaintiff’s California state law claims where

                                  20   she did not establish how her claims involving conduct in California arise out of the defendant’s

                                  21   contacts with Hawaii); Chernus v. Logitech, Inc., No. CV 17-673(FLW), 2018 WL 1981481, at *6

                                  22   (D.N.J. Apr. 27, 2018) (same).

                                  23             iii.   Pendent Jurisdiction
                                  24          Lastly, Plaintiffs urge the Court to exercise pendent jurisdiction over Plaintiff Salmons’

                                  25   claims. The doctrine of pendent personal jurisdiction permits a court to exercise jurisdiction over

                                  26   a defendant “with respect to a claim for which there is no independent basis of personal

                                  27   jurisdiction so long as it arises out of a common nucleus of operative facts with a claim in the

                                  28   same suit over which the court does have personal jurisdiction.” See Action Embroidery, 368 F.3d
                                                                                         7
                                          Case 4:19-cv-05895-HSG Document 61 Filed 10/02/20 Page 8 of 23




                                   1   at 1180. In Action Embroidery, the Ninth Circuit recognized the doctrine, finding pendent

                                   2   jurisdiction appropriate over the plaintiffs’ state law claims where the court had already found

                                   3   personal jurisdiction was proper over plaintiffs’ federal antitrust claims against the same

                                   4   defendant. See id. Citing considerations of “judicial economy, avoidance of piecemeal litigation,

                                   5   and overall convenience of the parties,” the Ninth Circuit reasoned that “[w]hen a defendant must

                                   6   appear in a forum to defend against one claim, it is often reasonable to compel that defendant to

                                   7   answer other claims in the same suit arising out of a common nucleus of operative facts.” Id. at

                                   8   1181. In any event, the Ninth Circuit left the decision whether to exercise pendent jurisdiction to

                                   9   the district court’s discretion. See id.

                                  10             Here, Plaintiffs ask the Court in its discretion to apply pendent jurisdiction over a non-

                                  11   forum resident’s claims brought under non-forum law. Plaintiffs contend that Plaintiff Salmons’

                                  12   claims arise out of a common nucleus of operative facts with those of Plaintiff Vallarta—namely,
Northern District of California
 United States District Court




                                  13   that Defendant failed to disclose on its website that it received a portion of the travel insurance fee

                                  14   from the third-party insurers.

                                  15             In Action Embroidery, the Ninth Circuit noted that “[p]endent personal jurisdiction is

                                  16   typically found where one or more federal claims for which there is nationwide personal

                                  17   jurisdiction are combined in the same suit with one or more state or federal claims for which there

                                  18   is not nationwide personal jurisdiction.” 368 F.3d at 1180–81. This is consistent with the

                                  19   Supreme Court’s explanation that “[p]endent jurisdiction, in the sense of judicial power, exists

                                  20   whenever there is a claim ‘arising under (the) Constitution, the Laws of the United States, and

                                  21   Treaties made’ . . . and the relationship between that claim and the state claim permits the

                                  22   conclusion that the entire action before the court comprises but one constitutional ‘case.’” United

                                  23   Mine Workers of Am. v. Gibbs, 383 U.S. 715, 725 (1966); see also Gilder v. PGA Tour, Inc., 936

                                  24   F.2d 417, 421 (9th Cir. 1991) (“Pendent jurisdiction exists where there is a sufficiently substantial

                                  25   federal claim to confer federal jurisdiction, and a common nucleus of operative fact between the

                                  26   state and federal claims.” Gilder v. PGA Tour, Inc., 936 F.2d 417, 421 (9th Cir. 1991) (emphasis

                                  27   added).

                                  28             Here, in contrast, Plaintiffs contend that the Court has diversity jurisdiction under the Class
                                                                                            8
                                          Case 4:19-cv-05895-HSG Document 61 Filed 10/02/20 Page 9 of 23




                                   1   Action Fairness Act (“CAFA”). See Compl. at ¶ 6. There is therefore no federal claim to which

                                   2   Plaintiff Salmons’ claims could relate. Nevertheless, Plaintiffs rely on a single case in which a

                                   3   district court extended the pendent personal jurisdiction doctrine to out-of-state plaintiffs in a

                                   4   putative nationwide class action. See Sloan v. Gen. Motors LLC, 287 F. Supp. 3d 840, 859–62

                                   5   (N.D. Cal. 2018), order clarified, No. 16-CV-07244-EMC, 2018 WL 1156607 (N.D. Cal. Mar. 5,

                                   6   2018 (“Sloan I”). In Sloan I, the court reasoned that because the defendant already was before the

                                   7   court to defend against the in-state plaintiffs’ claims, the additional burden of defending against

                                   8   the out-of-state plaintiffs’ claims was de minimis. See Sloan I, 287 F. Supp. 3d at 860 (“[T]he

                                   9   exercise of personal jurisdiction over the non-resident Plaintiffs’ claims in this case will impose

                                  10   only a de minimis burden on [the defendant] . . . Those new claims overlap substantially with the

                                  11   claims (including federal claims) already before this Court, arising out of the same nucleus of

                                  12   operative facts.”).
Northern District of California
 United States District Court




                                  13          Even in granting pendent jurisdiction over the claims initially, the Sloan I court

                                  14   acknowledged “it is by no means clear whether Action Embroidery’s pendent personal jurisdiction

                                  15   doctrine extends categorically to claims brought by different plaintiffs” because Action

                                  16   Embroidery involved claims asserted by the same plaintiffs against the same defendant. Id. at

                                  17   861. Moreover, the court in Sloan later denied pendent jurisdiction over the same claims in a

                                  18   subsequent order. See Sloan v. Gen. Motors LLC, No. 16-CV-07244-EMC, 2019 WL 6612221, at

                                  19   *5 (N.D. Cal. Dec. 5, 2019) (“Sloan II”). The court in Sloan II explained that it had “premised

                                  20   much of its decision [to grant pendent jurisdiction] on the existence of federal question jurisdiction

                                  21   [as to the other claims],” but that since its decision in Sloan I “[i]t has since become clear that

                                  22   there is no federal question furnishing federal question jurisdiction.” See Sloan II, 2019 WL

                                  23   6612221, at *7. The court then noted that “nearly every court considering the issue has concluded

                                  24   pendent party jurisdiction cannot be exercised by a federal court sitting in diversity,” and declined

                                  25   to extend the doctrine. Id. at *9 (collecting cases).

                                  26          Even assuming the Court had the discretion to apply pendent jurisdiction under these

                                  27   circumstances, the Court declines to do so given the novel application that Plaintiffs propose.

                                  28   Accord Sloan II, 2019 WL 6612221, at *9–10; Maeda, 390 F. Supp. 3d at 1247; Reitman v.
                                                                                          9
                                           Case 4:19-cv-05895-HSG Document 61 Filed 10/02/20 Page 10 of 23




                                   1   Champion Petfoods USA, Inc., No. CV181736DOCJPRX, 2018 WL 4945645, at *6 (C.D. Cal.

                                   2   Oct. 10, 2018); cf. Allen v. ConAgra Foods, Inc., No. 3:13-CV-01279-WHO, 2018 WL 6460451,

                                   3   at *6 (N.D. Cal. Dec. 10, 2018), on reconsideration, No. 3:13-CV-01279-WHO, 2019 WL

                                   4   5191009 (N.D. Cal. Oct. 15, 2019) (“If due process were to allow a federal court to assert personal

                                   5   jurisdiction over a purely state law cause of action when a state court could not do the same,

                                   6   problematic dis-uniformity could result.”). To the extent Plaintiffs are concerned about the

                                   7   implications of piecemeal litigation, they may litigate the California and Connecticut claims on

                                   8   behalf of a nationwide class in Illinois or Delaware, because, as Plaintiffs allege, Defendant is a

                                   9   Delaware corporation with its principal place of business in Illinois.4 See Compl. at ¶ 5.

                                  10                                               *       *      *

                                  11              Plaintiffs have not argued that given the opportunity to amend, they could provide

                                  12   additional factual allegations such that general or specific jurisdiction would be appropriate as to
Northern District of California
 United States District Court




                                  13   Plaintiff Salmons’ claims under Connecticut law. Accordingly, the Court DISMISSES Plaintiff

                                  14   Salmons’ claims WITHOUT LEAVE TO AMEND.

                                  15         B.      Personal Jurisdiction over Nonresident, Absent Class Members
                                  16              Relatedly, Defendant contends that the Court lacks personal jurisdiction over the proposed

                                  17   nationwide class and Connecticut subclass. Relying on the Supreme Court opinion in Bristol-

                                  18   Myers Squibb Co. v. Superior Court, 137 S. Ct. 1773 (2017), Defendant argues that personal

                                  19   jurisdiction is improper as to plaintiffs who are not residents of California and that the nationwide

                                  20   and Connecticut class allegations should therefore be stricken. In Bristol-Myers, the Supreme

                                  21   Court held that a California state court lacked specific jurisdiction over the corporate defendant as

                                  22   to the claims asserted against it by non-forum residents in a mass tort action. See 137 S. Ct. at

                                  23   1782. Specifically, the Court reasoned that the nonresidents’ suit was not sufficiently connected

                                  24   to the forum because the nonresidents did not allege that they had bought or been injured by the

                                  25   defendant’s product in the forum or that the defendant created or manufactured the product in the

                                  26   forum. Id. at 1781–82. Defendant argues that similar reasoning should apply here to prevent

                                  27
                                       4
                                  28    Indeed, a similar case against Defendant was already filed and remains pending in the Northern
                                       District of Illinois. See Flores v. United Airlines, No. 1:18-cv-6571 (N.D. Ill.).
                                                                                         10
                                         Case 4:19-cv-05895-HSG Document 61 Filed 10/02/20 Page 11 of 23




                                   1   allegations against Defendant by any plaintiffs who purchased travel insurance outside of

                                   2   California.

                                   3             As the parties acknowledge, whether Bristol-Myers applies to federal class actions remains

                                   4   an open question. See, e.g., Snarr v. Cento Fine Foods Inc., No. 19-CV-02627-HSG, 2019 WL

                                   5   7050149, at *7 (N.D. Cal. Dec. 23, 2019). Nevertheless, as the Court has previously explained,

                                   6   most “[c]ourts addressing this precise argument have found that Bristol-Myers does not extend to

                                   7   absent class members.” Id. The Court sees no reason to deviate from its prior holding. At this

                                   8   early stage of the litigation, no class has been certified, and thus it would be premature to

                                   9   determine whether this Court has jurisdiction over Defendant with respect to the claims of any

                                  10   absent class members prior to class certification. The Court therefore DENIES Defendant’s

                                  11   motion to dismiss the absent class members’ claims for lack of personal jurisdiction.

                                  12        C.       Motion to Dismiss
Northern District of California
 United States District Court




                                  13             Defendant next argues that all of Plaintiffs’ causes of action are preempted by the Airline

                                  14   Deregulation Act (“ADA”), and that Plaintiffs have not stated a plausible claim as to any of

                                  15   Plaintiff Vallarta’s California causes of action.

                                  16                 i.   Preemption
                                  17             Defendant first contends that the ADA preempts Plaintiffs’ state law claims. See 49

                                  18   U.S.C. §§ 1301 et seq. The ADA prohibits “the States from enforcing any law ‘relating to rates,

                                  19   routes, or services’ of any air carrier.” Morales v. Trans World Airlines, Inc., 504 U.S. 374, 378–

                                  20   79 (1992) (quoting 42 U.S.C. § 1305(a)(1)). The Supreme Court has interpreted the term

                                  21   “relating” to mean “having a connection with or reference to airline ‘rates, routes, or services’ are

                                  22   preempted under 49 U.S.C. § 1305(a)(1).” Id. at 384 (emphasis added). Part of the policy

                                  23   rationale underlying the ADA is to encourage competition among airline carriers and promote “the

                                  24   availability of a variety of adequate, economic, efficient, and low-priced services.” See 49 U.S.C.

                                  25   § 40101(a)(4), (a)(6), (a)(12). Thus, the ADA is intended to preempt state laws that may “have the

                                  26   forbidden significant effect upon fares.” Morales, 504 U.S. at 388. It does not, however, preempt

                                  27   state law claims that “may affect [airline fares] in too tenuous, remote, or peripheral a manner.”

                                  28   Id. at 390 (quotation omitted).
                                                                                           11
                                           Case 4:19-cv-05895-HSG Document 61 Filed 10/02/20 Page 12 of 23




                                   1           Defendant argues that Plaintiffs’ claims relate to ticketing and airline rates because the

                                   2   need for travel insurance is “closely tie[d]” to “the fees that United charges for changing or

                                   3   cancelling a flight and the flight booking and ticketing process.” See Dkt. No. 19 at 24. The

                                   4   Court is not persuaded. Plaintiffs allege that the travel insurance was provided by third parties—

                                   5   Allianz Global Assistance and Travel Guard Group, Inc.—and that Defendant’s own website

                                   6   described it as being offered and billed as such. See Compl. at ¶¶ 14, 24, 26, 29, 34–35. Plaintiffs

                                   7   further allege that in the event a customer purchased and used the travel insurance, she would be

                                   8   billed separately by the third-party insurer. See id. at ¶¶ 28, 36. Customers were free to choose

                                   9   whether to purchase travel insurance, but at least as alleged, the decision to do so did not affect the

                                  10   rates that Defendant charged customers for flights. See, e.g., id. at ¶¶ 22–36. That customers may

                                  11   purchase this insurance during the ticketing process is simply too attenuated to have a connection

                                  12   to Defendant’s “rates, routes, or services.” See 42 U.S.C. § 1305(a)(1). In short, Plaintiffs’ claims
Northern District of California
 United States District Court




                                  13   are not related to Defendant’s airline rates or services, but rather to third-party travel insurance.

                                  14   Plaintiffs’ state law claims are therefore not preempted by the ADA. Accord Flores v. United

                                  15   Airlines, No. 1:18- cv-6571, 2019 WL 6716608, at *7 (N.D. Ill. Dec. 10, 2019); Dolan v. JetBlue

                                  16   Airways Corp., 385 F. Supp. 3d 1338, 1345 (S.D. Fla. 2019).

                                  17              ii.    California State Law Claims

                                  18           Plaintiffs raise several state law claims against Defendant. Although Plaintiffs do not

                                  19   specify under which states’ laws their unjust enrichment, conversion, and fraudulent concealment

                                  20   claims arise, the Court assumes, as the parties have, that the claims are brought under California

                                  21   law.5

                                  22                    a. Unfair Competition Law
                                  23           California’s UCL prohibits “unfair competition,” which is defined as any “unlawful, unfair

                                  24   or fraudulent business act or practice . . . .” Cal. Bus. & Prof. Code § 17200. Plaintiffs allege a

                                  25

                                  26   5
                                         The Court has dismissed Plaintiff Salmon’s individual claims under Connecticut law, and to the
                                  27   extent Plaintiffs raise non-California claims as part of the putative nationwide class, the Court
                                       DISMISSES all claims arising under the laws of states in which no named plaintiff resides for
                                  28   lack of standing. See Sponchiado v. Apple Inc., No. 18-CV-07533-HSG, 2019 WL 6117482, at *7
                                       (N.D. Cal. Nov. 18, 2019) (collecting cases).
                                                                                         12
                                         Case 4:19-cv-05895-HSG Document 61 Filed 10/02/20 Page 13 of 23




                                   1   claim under both the UCL’s “unlawful” and “fraudulent” prongs. See Dkt. No. 29 at 6–9. In

                                   2   response, Defendant contends that the UCL claim fails because Plaintiff does not have standing to

                                   3   bring a UCL claim; Defendant’s conduct is permitted under the California Insurance Code;

                                   4   Defendant had no duty to disclose the compensation it received as part of the travel insurance

                                   5   transactions; and Plaintiff Vallarta was not injured as a result of Defendant’s conduct. The Court

                                   6   addresses each in turn.

                                   7                         1. Standing

                                   8           As an initial matter, Defendant contends that Plaintiff Vallarta lacks standing to bring a

                                   9   UCL claim because she did not suffer any injury in fact. See Dkt. No. 19 at 7, 9–10. Throughout

                                  10   its briefing, Defendant appears to conflate Article III standing with statutory standing under the

                                  11   UCL. Compare id. at 9–10, with Dkt. No. 42 at 6–7. Though related, they are not

                                  12   interchangeable. To establish Article III standing, a plaintiff must have “(1) suffered an injury in
Northern District of California
 United States District Court




                                  13   fact, (2) that is fairly traceable to the challenged conduct of the defendant, and (3) that is likely to

                                  14   be redressed by a favorable judicial decision.” Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547

                                  15   (2016), as revised (May 24, 2016). Whereas under the UCL, “standing extends to ‘a person who

                                  16   has suffered injury in fact and has lost money or property as a result of the unfair competition.’”

                                  17   Kwikset Corp. v. Superior Court, 51 Cal. 4th 310, 321–22 (Cal. 2011) (citing Cal. Bus. & Prof.

                                  18   Code § 17204). At bottom, Defendant’s argument appears to be that Plaintiff Vallarta did not

                                  19   suffer an injury in fact. See Dkt. No. 19 at 9–10; Dkt. No. 42 at 6–7. For purposes of the

                                  20   following analysis, the Court therefore assumes that Defendant challenges both Article III and

                                  21   statutory standing. This is not a substantial hurdle under either Article III or the UCL. See id. at

                                  22   324–25. And “[a]t the pleading stage, general factual allegations of injury resulting from the

                                  23   defendant’s conduct may suffice, for on a motion to dismiss we ‘presum[e] that general allegations

                                  24   embrace those specific facts that are necessary to support the claim.’” Id. at 327 (citing Lujan v.

                                  25   Defs. of Wildlife, 504 U.S. 555, 560 (1992)).

                                  26           Here, Plaintiff Vallarta alleges in the complaint that “[h]ad United disclosed that the price

                                  27   of the travel insurance product on United’s website incorporates an illegal commission paid to

                                  28   United . . . [she] would have not purchased the travel insurance and/or would have paid less for
                                                                                          13
                                         Case 4:19-cv-05895-HSG Document 61 Filed 10/02/20 Page 14 of 23




                                   1   [alternative] travel insurance.” Compl. at ¶ 41. She further alleges that there is comparable travel

                                   2   insurance “available on the open market that is less expensive than the insurance offered on

                                   3   United’s website” and that the “discrepancy [in price] is attributable to the illegal commissions

                                   4   that United receives from its customers.” See id. at ¶ 42. Defendant responds that these

                                   5   allegations are conclusory, and that even if they were sufficient to plead a loss, they do not

                                   6   establish that Plaintiff Vallarta’s injury resulted from Defendant’s failure to disclose that it

                                   7   received compensation for the travel insurance. See Dkt. No. 19 at 10–11.

                                   8          The Court is not persuaded. Plaintiff has alleged that she would not have purchased

                                   9   insurance through Defendant’s website had she known the nature of Defendant’s relationship with

                                  10   the third-party insurance provider and that she could have purchased comparable, and less

                                  11   expensive, insurance elsewhere. See Compl. at ¶¶ 41–42. She therefore alleges that she suffered

                                  12   an economic injury from purchasing the insurance through Defendant’s website so as to establish
Northern District of California
 United States District Court




                                  13   both Article III and statutory standing. See, e.g., Hinojos v. Kohl’s Corp., 718 F.3d 1098, 1104,

                                  14   n.3 (9th Cir. 2013), as amended on denial of reh’g and reh’g en banc (July 8, 2013) (“[W]hen, as

                                  15   here, Plaintiffs contend that class members paid more for [a product] than they otherwise would

                                  16   have paid, or bought it when they otherwise would not have done so they have suffered an Article

                                  17   III injury in fact.” (quotation omitted)); accord Peterson v. Cellco P'ship, 164 Cal. App. 4th 1583,

                                  18   1591 (Cal. Ct. App. 2008) (finding plaintiff lacked standing under the UCL where “they d[id] not

                                  19   allege they could have bought the same insurance for a lower price either directly from the insurer

                                  20   or from a licensed agent”). Neither Article III nor the UCL requires that Plaintiff allege the

                                  21   specific insurance policies she would have purchased in the alternative.

                                  22          Defendant relies heavily on a district court order in Williamson v. Reinalt-Thomas Corp.,

                                  23   No. 5:11-CV-03548-LHK, 2012 WL 1438812, at *8 (N.D. Cal. Apr. 25, 2012). But Williamson,

                                  24   in addition to being nonbinding, does not compel a contrary conclusion. In Williamson, the

                                  25   plaintiff purchased a set of tires from Defendant, and alleges that he was not told about a service

                                  26   fee that was included in the tire purchase for disposing of his old tires. See id. at *1. The plaintiff

                                  27   alleged “that he could have purchased tires from a competitor at a lower price or he could have

                                  28   avoided the fee by disposing of the tires himself.” Id. at *8 (emphasis added). The court
                                                                                          14
                                           Case 4:19-cv-05895-HSG Document 61 Filed 10/02/20 Page 15 of 23




                                   1   concluded that these were merely “hypothetical allegations” that could not establish standing. See

                                   2   id. As noted above, however, Plaintiff Vallarta did not frame her allegations as merely

                                   3   hypothetical. Instead, she stated that she “would have not purchased the travel insurance and/or

                                   4   would have paid less for [alternative] travel insurance.” Compl. at ¶ 41 (emphasis added). The

                                   5   Court finds it sufficient that Plaintiff Vallarta has alleged that (1) comparable insurance

                                   6   alternatives existed; and (2) she would have purchased one of them in the absence of Defendant’s

                                   7   alleged omissions. Defendant may disagree with these allegations, and the Court definitely shares

                                   8   Defendant’s skepticism of Plaintiff Vallarta’s claim that she did not receive what she paid for, but

                                   9   the Court accepts the allegations in the complaint as true for purposes of the motion to dismiss. It

                                  10   will be for the factfinder to determine whether such allegations are ultimately persuasive.

                                  11                         2. Illegal Conduct

                                  12           Defendant next argues that it is statutorily authorized as a “travel retailer” under the
Northern District of California
 United States District Court




                                  13   California Insurance Code to “receive compensation” for offering and selling travel insurance on

                                  14   behalf of third-party travel insurance providers. See Dkt. No. 42 at 2 (citing Cal. Ins. Code

                                  15   § 1754(b)). Consequently, Defendant urges, there is nothing illegal about its conduct in this case

                                  16   and Plaintiffs cannot establish their prima facie case. Id. In response, Plaintiffs concede that

                                  17   under § 1753(b)(1), Defendant may offer and disseminate information about travel insurance. See

                                  18   Dkt. No. 29 at 6–8. But Plaintiffs argue that Defendant went further and not only disseminated

                                  19   information, but also solicited insurance contracts for these third-party insurance providers. Id.

                                  20   Plaintiffs argue that solicitation is a distinct concept under the California Insurance Code that is

                                  21   not expressly permitted by travel retailers under § 1753(b)(1). Id. This dispute between the

                                  22   parties therefore turns on the meaning of California Insurance Code § 1754(b) and the permissible

                                  23   conduct of travel retailers.6

                                  24           In support of their argument, Plaintiffs compare the general definition of “transact” in the

                                  25

                                  26
                                       6
                                         To the extent Plaintiffs suggest that the Court’s consideration of § 1754(b) is inappropriate at the
                                       motion to dismiss stage, the Court disagrees. Plaintiffs’ theory of liability under the UCL is
                                  27   premised, at least in part, on the idea that Defendant’s conduct was illegal under the California
                                       Insurance Code. See Compl. at ¶¶ 76–78. The meaning of the California Insurance Code is thus
                                  28   squarely at issue in considering whether Plaintiffs have stated a claim upon which relief can be
                                       granted under Rule 12(b)(6).
                                                                                          15
                                         Case 4:19-cv-05895-HSG Document 61 Filed 10/02/20 Page 16 of 23




                                   1   Insurance Code under § 35 with the definition of “transact” under § 1753(b) for travel retailers.

                                   2   See id. Under § 35, “transact” is defined as:

                                   3
                                                       (a) Solicitation.
                                   4                   (b) Negotiations preliminary to execution.
                                                       (c) Execution of a contract of insurance.
                                   5                   (d) Transaction of matters subsequent to execution of the contract and
                                                           arising out of it.
                                   6

                                   7   Cal. Ins. Code § 35 (emphasis added). Under § 1753(b), “transact,” “when engaged in by a travel

                                   8   retailer,” is defined as:

                                   9
                                                       (1) Offering and disseminating information to a prospective or current
                                  10                       policyholder on behalf of a limited lines travel insurance agent,
                                                           including brochures, buyer guides, descriptions of coverage, and
                                  11                       price.
                                  12                   (2) Referring specific questions regarding coverage features and
Northern District of California
 United States District Court




                                                           benefits from a prospective or current policyholder to a limited
                                  13                       lines travel insurance agent.
                                  14                   (3) Disseminating and processing applications for coverage, coverage
                                                           selection forms, or other similar forms in response to a request
                                  15                       from a prospective or current policyholder.
                                  16                   (4) Collecting premiums from a prospective or current policyholder
                                                           on behalf of a limited lines travel insurance agent.
                                  17
                                                       (5) Receiving and recording information from a policyholder to share
                                  18                       with a limited lines travel insurance agent.
                                  19

                                  20   Cal. Ins. Code § 1753(b).

                                  21           Plaintiffs argue that “offering and disseminating information” about travel insurance, as

                                  22   permitted under § 1753(b), is more limited than “solicitation” under § 35, and that Defendant

                                  23   crossed that line by (1) “urging consumers to purchase travel insurance,” including by highlighting

                                  24   the risks of traveling without coverage, Compl. at ¶¶ 24, 34; and (2) requiring consumers to

                                  25   affirmatively decide whether to purchase travel insurance before completing their ticket purchase

                                  26   on Defendant’s website, id. at ¶¶ 25, 27. See Dkt. No. 29 at 6–8. Defendant, in turn, argues that

                                  27   its website merely disseminates information and is, in effect, an electronic brochure or buyer guide

                                  28   offering information about third-party travel insurance. See Dkt. No. 42 at 2–3.
                                                                                        16
                                         Case 4:19-cv-05895-HSG Document 61 Filed 10/02/20 Page 17 of 23




                                   1          Despite Plaintiffs’ urging, the Court is not persuaded that there is a meaningful distinction

                                   2   between offering information about insurance and soliciting insurance contracts. The Court

                                   3   interprets California statutes in accordance with California principles of statutory construction.

                                   4   See Credit Suisse First Boston Corp. v. Grunwald, 400 F.3d 1119, 1126 (9th Cir. 2005). When

                                   5   interpreting California law, the Court must “ascertain the intent of the Legislature so as to

                                   6   effectuate the purpose of the law.” State Farm Mut. Auto. Ins. Co. v. Garamendi, 32 Cal. 4th

                                   7   1029, 1043 (Cal. 2004) (quotation omitted). “In determining such intent, a court must look first to

                                   8   the words of the statute themselves, giving to the language its usual, ordinary import and

                                   9   according significance, if possible, to every word, phrase and sentence in pursuance of the

                                  10   legislative purpose.” Id. (quotation omitted). The Court may not, however, consider the statutory

                                  11   language in isolation. Id. Rather, the Court must “read every statute with reference to the entire

                                  12   scheme of law of which it is part so that the whole may be harmonized and retain effectiveness.”
Northern District of California
 United States District Court




                                  13   Id. (quotation omitted).

                                  14          Here, Plaintiffs devote substantial time in their opposition brief explaining that

                                  15   “solicitation” is not explicitly enumerated in § 1753(b). But critically, Plaintiffs do not grapple

                                  16   with the actual text of § 1753(b). In passing, they suggest that “offering and disseminating

                                  17   information” about third-party travel insurance is somehow different than solicitation because

                                  18   “‘[s]oliciting’ involves marketing and qualitative assessments.” See Dkt. No. 29 at 7. But

                                  19   § 1753(b)(1) provides a non-exhaustive list of what constitutes “offering and disseminating

                                  20   information” under the statute. And it states that this “include[s] brochures, buyer guides,

                                  21   descriptions of coverage, and price.” See Cal. Ins. Code § 1753(b)(1). In the ordinary course,

                                  22   brochures and buyer guides are considered marketing materials. Meriam-Webster defines

                                  23   “brochure” as a “pamphlet” or “booklet,” “especially[] one containing descriptive or advertising

                                  24   material.” See Merriam-Webster.com Dictionary, https://www.merriam-

                                  25   webster.com/dictionary/brochure (last visited Oct. 2, 2020) (emphasis added). And “advertising,”

                                  26   in turn, is “the action of calling something to the attention of the public especially by paid

                                  27   announcements.” See id., https://www.merriam-webster.com/dictionary/advertising (last visited

                                  28   Oct. 2, 2020). The Court need not parse the exact scope of what is permissible under § 35, as it is
                                                                                         17
                                           Case 4:19-cv-05895-HSG Document 61 Filed 10/02/20 Page 18 of 23




                                   1   not in tension with § 1753(b). And in any event, the specific provision governing travel retailers

                                   2   in § 1753(b) would apply over any general definition in this case. See, e.g., San Francisco

                                   3   Taxpayers Assn. v. Bd. of Supervisors, 2 Cal. 4th 571, 577 (Cal. 1992) (“A specific provision

                                   4   relating to a particular subject will govern in respect to that subject, as against a general provision,

                                   5   although the latter, standing alone, would be broad enough to include the subject to which the

                                   6   more particular provision relates.”). Thus, regardless of what “solicitation” may encompass under

                                   7   § 35, travel retailers are permitted to disseminate advertising material under § 1753(b).7

                                   8           This is precisely what Plaintiffs have alleged that Defendant did in this case. Plaintiffs

                                   9   allege that “[b]efore the customer completes their [ticket] purchase, [Defendant’s] website requires

                                  10   the customer to make an election regarding purchasing a travel-insurance policy with a third-party

                                  11   insurance provider.” See Compl. at ¶ 19. The website also included information, such as:

                                  12              •   “[A] quote from Frommer’s noting that ‘[i]t’s wise to always consider a travel
Northern District of California
 United States District Court




                                  13                  protection plan to cover your trip costs from the unexpected’; the ‘Top 4 reasons

                                  14                  you need travel insurance’; and an ‘Important Fact’ noting the high out-of-pocket

                                  15                  costs associated with medical emergency transportation.” Id. at ¶ 24.

                                  16              •   “Don’t miss out!” and a subsequent explanation that the third-party travel insurance

                                  17                  coverage included “[f]light refund if you can’t travel for a covered reason,” as well

                                  18                  as “[c]overage for flight cancellations and missed connections.” See id. at ¶ 31.

                                  19              •   “[A] reminder not to ‘ignore the unexpected,’ followed by a list of unexpected

                                  20                  events that may prohibit a trip. This is in turn followed by a statement that reads,

                                  21                  ‘Over 10 million travelers trust Travel Guard plans for travel insurance.’” See id. at

                                  22                  ¶ 34.

                                  23   Plaintiffs describe this information as “marketing language.” See id. at ¶ 21. Just as a brochure

                                  24   would, Defendant’s website offered information about the nature of the third-party travel

                                  25   insurance and what it covered, as well as instances in which it may be needed. Plaintiffs thus fail

                                  26
                                  27   7
                                        Plaintiffs’ reliance on the definition of “solicitation” as discussed in Friedman v. AARP, Inc., 855
                                  28   F.3d 1047, 1050 (9th Cir. 2017), in the context of health insurance, is thus inapposite as the case
                                       did not consider § 1753(b) or travel retailers at all.
                                                                                           18
                                         Case 4:19-cv-05895-HSG Document 61 Filed 10/02/20 Page 19 of 23




                                   1   to state a claim under the UCL’s “illegal conduct” prong.

                                   2                        3. Fraudulent Conduct

                                   3          Defendant also argues that Plaintiffs cannot raise an argument under the fraudulent prong

                                   4   of the UCL because Defendant was under no duty to disclose its compensation from the third-

                                   5   party insurers. To state a claim under the fraudulent prong of the UCL, Plaintiffs must allege that

                                   6   Defendant’s conduct is “likely to deceive” a “reasonable consumer.” See Williams v. Gerber

                                   7   Prod. Co., 552 F.3d 934, 938 (9th Cir. 2008) (citing California law). Plaintiffs allege that

                                   8   “[r]easonable consumers purchasing the travel insurance from [Defendant] were deceived into

                                   9   believing that their payments were for the premiums of the travel insurance but instead actually

                                  10   include kickbacks to [Defendant], who has no license solicit, negotiate or effect contracts of

                                  11   insurance in the State of California.” See Compl. at ¶ 79. As discussed above, however,

                                  12   § 1753(b) permits travel retailers to offer and disseminate information about third-party travel
Northern District of California
 United States District Court




                                  13   insurance. See Cal. Ins. Code § 1753(b). Plaintiffs do not allege how Defendant’s conduct in

                                  14   offering the insurance on its website was nevertheless fraudulent.

                                  15          In its opposition, Plaintiffs suggest that the fraudulent act was an omission: the lack of

                                  16   disclosure about the money Defendant may have received from the travel insurance sales. See

                                  17   Dkt. No. 29 at 8–10. Plaintiffs further argue that because the nature of Defendant’s financial

                                  18   arrangement was within Defendant’s exclusive knowledge, it had a duty to disclose this

                                  19   arrangement. See id. at 10. Under California law, “[a] failure to disclose a fact can constitute

                                  20   actionable fraud or deceit . . . when the defendant has exclusive knowledge of material facts not

                                  21   known or reasonably accessible to the plaintiff.” Collins v. eMachines, Inc., 202 Cal. App. 4th

                                  22   249, 255 (Cal. Ct. App. 2011), as modified (Dec. 28, 2011). Plaintiffs must, accordingly, establish

                                  23   that Defendant failed to disclose a “material fact.” They have not done so.

                                  24          Plaintiffs merely allege in conclusory terms that “[r]easonable consumers purchasing the

                                  25   travel insurance from [Defendant] were deceived into believing that their payments were for the

                                  26   premiums of the travel insurance but instead actually include kickbacks to [Defendant].” See

                                  27   Compl. at ¶ 79. And that “[h]ad Plaintiffs been aware that a portion of the costs of their travel

                                  28   insurance was being used to fund an illegal kickback to [Defendant], they would not have paid for
                                                                                        19
                                           Case 4:19-cv-05895-HSG Document 61 Filed 10/02/20 Page 20 of 23




                                   1   the travel insurance and/or would have paid less for travel insurance.” See Compl. at ¶ 47. This is

                                   2   insufficient. Calling payments to Defendant “illegal kickbacks” does not make them so.8 And

                                   3   when read without this inflammatory language, Plaintiffs’ complaint simply alleges that

                                   4   Defendant received compensation for offering third-party insurance on its website. Plaintiffs

                                   5   make no effort, either in the complaint, or in opposition, to explain why the failure to explain this

                                   6   to customers would be material to the purchase of the third-party travel insurance. As alleged,

                                   7   Plaintiffs appear to have paid no more and no less than what Defendant offered on its website and

                                   8   what Plaintiffs agreed to pay for their travel insurance. See, e.g., id. at ¶¶ 24, 28, 32, 36. And the

                                   9   price of travel insurance “is a price offered or set by the insurer, not [Defendant.]” See id. at ¶ 49.

                                  10           Plaintiffs have also failed to explain why a reasonable consumer would not assume, even

                                  11   in the absence of a warning on its website, that Defendant may be compensated for products sold

                                  12   on its website. Recently, a court dismissed similar allegations against Defendant in the Northern
Northern District of California
 United States District Court




                                  13   District of Illinois. See Flores v. United Airlines, 426 F. Supp. 3d 520, 525 (N.D. Ill. 2019). As

                                  14   the court aptly explained:

                                  15                  Every day in this country, individuals engage in transactions that
                                                      involve commissions. Often, when a person sells a house, a real estate
                                  16                  agent earns a commission. Often, when a person buys a car or a
                                                      company buys supplies, the salesperson earns a commission. Often,
                                  17                  when a person buys clothing at a store, such as Nordstrom, the
                                                      salesperson earns a commission. Plaintiff seems to think the lack
                                  18                  of disclosure makes the commission somehow nefarious, but the
                                                      Court does not see how. Nordstrom does not post at its counters signs
                                  19                  warning customers that its sales staff earns commission on sales, yet
                                                      the Court is not aware of any cases holding that such practices
                                  20                  constitute fraud or are unfair to customers. A wise consumer assumes
                                                      a salesperson in a store is working on commission and that the owner
                                  21                  of a website gets a share of the sale of products sold on its website.
                                  22

                                  23   Id. The Court agrees. A claim may only survive a motion to dismiss if a plaintiff pleads “factual

                                  24   content that allows the court to draw the reasonable inference that the defendant is liable for the

                                  25   misconduct alleged.” Iqbal, 556 U.S. at 678. But here, the Court finds that even drawing all

                                  26
                                  27   8
                                         The Court notes that Federal Rule of Civil Procedure 9(b) imposes a heightened pleading
                                  28   standard where fraud is an essential element of a claim, so Plaintiffs’ bare allegations are
                                       particularly deficient in this context. See Fed. R. Civ. P. 9(b); see also Vess, 317 F.3d at 1107.
                                                                                         20
                                         Case 4:19-cv-05895-HSG Document 61 Filed 10/02/20 Page 21 of 23




                                   1   reasonable inferences in Plaintiffs’ favor, a reasonable consumer would not be deceived by

                                   2   Defendant’s conduct. Accordingly, Plaintiffs have also failed to state a claim under the UCL’s

                                   3   “fraudulent” prong.

                                   4                  b. Unjust Enrichment
                                   5          Defendant next argues that Plaintiffs fail to state an independent cause of action for unjust

                                   6   enrichment. The Ninth Circuit “has construed the common law to allow an unjust enrichment

                                   7   cause of action through quasi-contract.” ESG Capital Partners, LP v. Stratos, 828 F.3d 1023,

                                   8   1038 (9th Cir. 2016); see also Astiana v. Hain Celestial Grp., Inc., 783 F.3d 753, 762 (9th Cir.

                                   9   2015) (“When a plaintiff alleges unjust enrichment, a court may construe the cause of action as a

                                  10   quasi-contract claim seeking restitution.” (quotations omitted)). “To allege unjust enrichment as

                                  11   an independent cause of action, a plaintiff must show that the defendant received and unjustly

                                  12   retained a benefit at the plaintiff’s expense.” ESG Capital Partners, 828 F.3d at 1038. As with
Northern District of California
 United States District Court




                                  13   Plaintiffs’ UCL claim, their unjust enrichment claim is premised on the idea that Defendant

                                  14   “obtained [money from Plaintiffs] through deceptive representations” and that accepting

                                  15   compensation “was otherwise illegal.” See Compl. at ¶ 70. But for the reasons discussed above,

                                  16   the Court finds that Plaintiffs have not adequately alleged that Defendant engaged in any illegal or

                                  17   fraudulent conduct.

                                  18                    c. Conversion
                                  19          Defendant also challenges Plaintiffs’ conversion claim. Conversion is “the wrongful

                                  20   exercise of dominion over the property of another.” Lee v. Hanley, 61 Cal. 4th 1225, 1240 (Cal.

                                  21   2015) (quotations omitted). To establish a claim for conversion, a plaintiff must plead: “(1) the

                                  22   plaintiff’s ownership or right to possession of the property; (2) the defendant’s conversion by a

                                  23   wrongful act or disposition of property rights; and (3) damages.” Id. (quotations omitted).

                                  24   Plaintiffs’ allege that they “have an ownership right to the amounts of their payments illegally

                                  25   diverted to [Defendant] as a kickback/commission” for the trip insurance policies purchased

                                  26   through its website. See Compl. at ¶¶ 94–95. However, “the law is well settled that there can be

                                  27   no conversion where an owner either expressly or impliedly assents to or ratiﬁes the taking, use or

                                  28   disposition of his property.” See, e.g., Farrington v. A. Teichert & Son, Inc., 59 Cal. App. 2d 468,
                                                                                        21
                                           Case 4:19-cv-05895-HSG Document 61 Filed 10/02/20 Page 22 of 23




                                   1   474 (Cal. Ct. App. 1943) (quotations omitted).

                                   2           Even as alleged, the consumer had the choice whether to purchase travel insurance on

                                   3   Defendant’s website. See Compl. at ¶¶ 22–36. And only if the consumer decided to purchase

                                   4   travel insurance was he or she charged for it. See id. Plaintiffs, therefore, gave their consent, and

                                   5   there are no allegations that Plaintiffs failed to receive the purchased insurance policy. Moreover,

                                   6   the third-party travel insurer, and not Defendant, ultimately billed the consumer for the insurance

                                   7   policy. See id. at ¶¶ 14, 28, 36, 38. Defendant did not take possession of these funds, but rather

                                   8   “the insurer would then pay” Defendant. See id. at ¶ 14. And again, to the extent Plaintiffs’ claim

                                   9   is premised on Defendant’s failure to disclose that it was compensated by these insurers, the Court

                                  10   rejects this claim for the reasons already explained.

                                  11                    d. Fraudulent Concealment
                                  12           Lastly, Defendant challenges Plaintiffs’ cause of action for fraudulent concealment. As
Northern District of California
 United States District Court




                                  13   with Plaintiffs’ claim under the UCL that Defendant engaged in fraudulent business practices,

                                  14   Defendant contends that Plaintiffs have not alleged that (1) Defendant had any duty to disclose the

                                  15   payments it received as part of the travel insurance; or (2) Plaintiffs suffered any damage as a

                                  16   result. As discussed above in Section III.C.ii.a.3, the Court finds that Plaintiffs have not

                                  17   adequately alleged that Defendant had a duty to disclose that it received money for offering third-

                                  18   party travel insurance on its website because Plaintiffs have not established that such information

                                  19   would be material.

                                  20   IV.     CONCLUSION
                                  21           Accordingly, the Court GRANTS IN PART Defendant’s motion to dismiss WITHOUT

                                  22   LEAVE TO AMEND as to Plaintiff Salmon’s claims; DENIES Defendant’s motion to dismiss

                                  23   Plaintiff Vallarta’s UCL claim under the “unfairness” prong;9 and otherwise GRANTS

                                  24   Defendant’s motion to dismiss Plaintiff Vallarta’s substantive claims in their entirety. Given the

                                  25   nature of the deficiencies identified, the Court is not certain how Plaintiffs could possibly plead

                                  26
                                  27   9
                                        The Court notes that other than raising an argument that Plaintiff Vallarta lacked standing to
                                  28   bring this claim, Defendant did not substantively challenge the “unfairness” prong. See Dkt. No.
                                       9–10.
                                                                                        22
                                         Case 4:19-cv-05895-HSG Document 61 Filed 10/02/20 Page 23 of 23




                                   1   additional facts to state claims that would be plausible on their face. Still, the Court will provide

                                   2   Plaintiffs one opportunity to file any amended complaint within 21 days of the date of this order if

                                   3   they may do so consistent with their Rule 11 obligations. The Court further SETS a telephonic

                                   4   case management conference on November 3, 2020, at 2:00 p.m. All parties, counsel, and

                                   5   members of the public and press may use the following dial-in information below to access the

                                   6   conference line:

                                   7           Dial In: 888-808-6929

                                   8          Access Code: 6064255

                                   9   The parties shall also file a joint case management stated by October 27, 2020, and be prepared to

                                  10   discuss how to move this case forward efficiently.

                                  11          IT IS SO ORDERED.

                                  12   Dated: 10/2/2020
Northern District of California
 United States District Court




                                  13                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  14                                                    United States District Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         23
